NOTE: This disposition is nonprecedential.

     United States Court of Appeals for the Federal Circuit
                                          2009-5105


                                  CAROLYN E. O’CONNOR,

                                                         Plaintiff-Appellant,

                                              v.

                                      UNITED STATES,

                                                         Defendant-Appellee.

.
          Carolyn E. O’Connor, of Richmond, Virginia, pro se.

           Antonia R. Soares, Trial Attorney, Commercial Litigation Branch, Civil Division,
    United States Department of Justice, of Washington, DC, for defendant-appellee. With
    her on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
    Director, and Martin F. Hockey, Jr., Assistant Director.


    Appealed from: United States Court of Federal Claims

    Senior Judge Loren A. Smith
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2009-5105


                              CAROLYN E. O’CONNOR,

                                                            Plaintiff-Appellant,

                                           v.

                                  UNITED STATES,

                                                            Defendant-Appellee.

        Appeal from the United States Court of Federal Claims in 09-CV-324,
                           Senior Judge Loren A. Smith.

                          __________________________

                           DECIDED: December 10, 2009
                           __________________________


Before MAYER, FRIEDMAN, and GAJARSA, Circuit Judges.

PER CURIAM.

      Carolyn O’Connor appeals the order of the United States Court of Federal Claims

dismissing her complaint for lack of jurisdiction. See O’Connor v. United States, No. 09-

CV-324 (Fed. Cl. May 28, 2009). We affirm.

      In 2006, the United States District Court for the Eastern District of Virginia issued

an order requiring O’Connor to seek leave of court before filing additional actions.

O'Connor v. Northshore Int’l Ins. Servs., Inc., 2006 U.S. Dist. LEXIS 88209 (E.D. Va.

May 19, 2006), aff’d 207 Fed. App’x 333 (4th Cir. 2006). O’Connor had previously filed
nine cases in the district court, and it concluded that the order was necessary “to protect

itself from [O’Connor’s] excessive filing and protect opposing parties from meritless

lawsuits.” Id. at *9.

       O’Connor then filed suit in the Court of Federal Claims. She argued that the

United States was “negligent and grossly negligent” because it had failed “to adequately

discipline judges who violate and abuse the Constitution” and had failed “to oversee the

preservation of rights due individuals.”     O’Connor’s claims of negligence and gross

negligence are tort claims, and such claims are expressly excluded from the Court of

Federal Claims’ jurisdiction under the Tucker Act:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon
       the Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United
       States, or for liquidated or unliquidated damages in cases not sounding in
       tort.


28 U.S.C. § 1491(a)(1); see Rick’s Mushroom Serv. v. United States, 521 F.3d 1338,

1343 (Fed. Cir. 2008) (“The plain language of the Tucker Act excludes from the Court of

Federal Claims jurisdiction claims sounding in tort.”).

       Accordingly, the Court of Federal Claims correctly dismissed O’Connor’s

complaint for lack of subject matter jurisdiction.




2009-5105                                     2